DETAILED ACTION
This communication is a Non-Final Office Action on the Merits.  Claims 1-2 as originally filed are pending and have been considered as follows.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “scanner controller that controls” in Claim 1; “program analysis unit that analyzes” in Claim 1; “drive unit” in Claim 1; “interpolation unit that creates” in Claim 1; “position calculation unit that calculates” in Claim 1; “on-the-fly start determination unit that determines” in Claim 1; “motor output unit” in Claim 1; “path creation device that performs” in Claim 2; “robot controller that controls” in Claim 2; “scanner controller that controls” in Claim 2; “program analysis unit that analyzes” in Claim 2; “interpolation unit that creates” in Claim 2; “position calculation unit that calculates” in Claim 2; “on-the-fly start determination unit that determines” in Claim 2; and “motor output unit that performs” in Claim 2.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (JP-2012139711-A; see attached English machine translation) in view of Aoki (US Pub. No. 2018/0043471).

As per Claim 1, Hasegawa discloses a scanner controller (20) that controls a scanner (3) attached to an end (2a) of a robot (2) and configured to scan a predetermined path (as per “path to the destination” in ¶42) with laser light (as per 3a) based on a scanner control program (as per “start controlling the operation of the laser scanner” in ¶46) to machine a workpiece (7) (Figs. 1-2; ¶25-32, 42, 46),
wherein a block of a position instruction (as per “amount of driving the motors of the adjustment mechanisms 23 and 24” in ¶36) in which a position in a world coordinate system (as per “three-dimensional coordinates in the robot coordinate system” in ¶36) and a position in a local coordinate system (as per “three-dimensional coordinates in the scanner coordinate system” in ¶36) of a path of the laser light (as per 3a) are associated with each other (as per “relative position” in ¶36, 47) is included in the scanner control program (as per “start controlling the operation of the laser scanner” in ¶46) (Figs. 1-2; ¶25-32, 36, 42, 46, 47),
the scanner controller (20) comprising:
a program analysis unit that analyzes the scanner control program (as per “start controlling the operation of the laser scanner” in ¶46) and creates a movement command (as per “amount of driving the motors of the adjustment mechanisms 23 and 24” in ¶36) for a drive unit (23, 24) of the scanner (3) based on a position in a local coordinate system (as per “three-dimensional coordinates in the scanner coordinate system” in ¶36) instructed by the block (Figs. 1-2; ¶25-32, 36);
an interpolation unit that creates interpolation data (as per “next command value will be continuously sent” in ¶31) for each interpolation cycle (as per “combining the previous position, the welding position, and the operation type” in ¶32) based on the movement command (as per “amount of driving the motors of the adjustment mechanisms 23 and 24” in ¶36) (Figs. 1-2; ¶25-32, 36);
a position calculation unit that calculates a position of the scanner (3) in a local coordinate system (as per “three-dimensional coordinates in the scanner coordinate system” in ¶36) based on a position and attitude (as per “position and orientation of the tip portion 2a” in ¶45) in the world coordinate system (as per “three-dimensional coordinates in the robot coordinate system” in ¶36) of the robot (2) and a position in the world coordinate system (as per “three-dimensional coordinates in the robot coordinate system” in ¶36) instructed by the block (Figs. 1-2; ¶25-32, 36, 42, 45);
an on-the-fly start determination unit that determines to start machining using an on-the-fly function (as per “on-the-fly control” in ¶3, 41) (Figs. 1-2; ¶25-32, 41); and
a motor output unit that performs control of the drive unit (23, 24) of the scanner (3) based on interpolation data (as per “next command value will be continuously sent” in ¶31) created by the interpolation unit when the on-the-fly start determination unit determines to start machining using an on-the-fly function (as per “on-the-fly control” in ¶3, 41) (Figs. 1-2; ¶25-32, 41).
Hasegawa does not expressly disclose:
wherein the position calculation unit calculates a current position; and
wherein machining is started when a distance between a position in a local coordinate system calculated in the position calculation unit and a position in a local coordinate system instructed by the block is below a predetermined threshold defined in advance.
Aoki discloses a robot system (10) in which a robot controller (16) is configured to control a robot (14) to which a laser irradiation device (12) controlled by a laser light source controller (34) is mounted (Fig. 1; ¶21, 26).  In operation, the position of the laser irradiation device (12) is measured (as per S2 in Fig. 3) following movement (as per S1) of the robot (14) (Fig. 3; ¶32-35).  As such, Aoki teaches wherein the system calculates a current position.  If there is a specified deviation between measured position and command position (as per S3), the laser irradiation position is corrected to coincide with the command position (as per S4) (Fig. 3; ¶36-39).  As such, Aoki teaches determining whether a distance between a measured position and an instructed position is below a predetermined threshold defined in advance.  In this way, precise laser processing can be carried out (¶40).  Like Hasegawa, Aoki is concerned with robot positioning systems.
Therefore, from the se teachings of Hasegawa and Aoki, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Aoki to the system of Hasegawa since doing so would enhance the system by providing precise laser processing.
The system of Hasegawa as modified in view of Aoki would operate “wherein the position calculation unit calculates a current position” in that the position calculations of Hasegawa would be informed by the position measurement system of Aoki.
Further, the system of Hasegawa as modified in view of Aoki would operate “wherein machining is started when a distance between a position in a local coordinate system calculated in the position calculation unit and a position in a local coordinate system instructed by the block is below a predetermined threshold defined in advance” in that control of position as per Hasegawa would be informed by determining deviations as per Aoki.
As per Claim 2, Hasegawa discloses a scanner control system (5) (Figs. 1-2; ¶25-32) comprising:
a path creation device (15) that performs a simulation (as per “simulates the posture of the robot 2” in ¶35) based on a specified machining path (as per “path to the destination” in ¶42) and creates a robot control program (as per “controls the operations of the robot 2” in ¶41) and a scanner control program (as per “start controlling the operation of the laser scanner” in ¶46) including a block of a position instruction (as per “amount of driving the motors of the adjustment mechanisms 23 and 24” in ¶36) in which a position in a world coordinate system (as per “three-dimensional coordinates in the robot coordinate system” in ¶36) and a position in a local coordinate system (as per “three-dimensional coordinates in the scanner coordinate system” in ¶36) of a path of laser light (as per 3a) are associated with each other (as per “relative position” in ¶36, 47) (Figs. 1-2; ¶25-32, 35-36, 41-42, 46-47);
a robot controller (10) that controls an operation of a robot (2) based on the robot control program (as per “controls the operations of the robot 2” in ¶41) (Figs. 1-2; ¶25-32, 41); and
a scanner controller (20) that controls a scanner (3) attached to an end (2a) of the robot (2) and configured to scan a predetermined path (as per “path to the destination” in ¶42) with laser light (as per 3a) based on the scanner control program (as per “start controlling the operation of the laser scanner” in ¶46) to machine a workpiece (7) (Figs. 1-2; ¶25-32, 42, 46),
wherein the scanner controller (20) includes
a program analysis unit that analyzes the scanner control program (as per “start controlling the operation of the laser scanner” in ¶46) and creates a movement command (as per “amount of driving the motors of the adjustment mechanisms 23 and 24” in ¶36) for a drive unit (23, 24) of the scanner (3) based on a position in a local coordinate system (as per “three-dimensional coordinates in the scanner coordinate system” in ¶36) instructed by the block (Figs. 1-2; ¶25-32, 36),
an interpolation unit that creates interpolation data (as per “next command value will be continuously sent” in ¶31) for each interpolation cycle (as per “combining the previous position, the welding position, and the operation type” in ¶32) based on the movement command (as per “amount of driving the motors of the adjustment mechanisms 23 and 24” in ¶36) (Figs. 1-2; ¶25-32, 36),
a position calculation unit that calculates a position of the scanner (3) in a local coordinate system (as per “three-dimensional coordinates in the scanner coordinate system” in ¶36) based on a position and attitude (as per “position and orientation of the tip portion 2a” in ¶45) in the world coordinate system (as per “three-dimensional coordinates in the robot coordinate system” in ¶36) of the robot (2) and a position in the world coordinate system (as per “three-dimensional coordinates in the robot coordinate system” in ¶36) instructed by the block (Figs. 1-2; ¶25-32, 36, 42, 45),
an on-the-fly start determination unit that determines to start machining using an on-the-fly function (as per “on-the-fly control” in ¶3, 41) (Figs. 1-2; ¶25-32, 41), and
a motor output unit that performs control of the drive unit (23, 24) of the scanner (3) based on interpolation data (as per “next command value will be continuously sent” in ¶31) created by the interpolation unit when the on-the-fly start determination unit determines to start machining using an on-the-fly function (as per “on-the-fly control” in ¶3, 41) (Figs. 1-2; ¶25-32, 41).
Hasegawa does not expressly disclose:
wherein the position calculation unit calculates a current position; and
wherein machining is started when a distance between a position in a local coordinate system calculated in the position calculation unit and a position in a local coordinate system instructed by the block is below a predetermined threshold defined in advance.
Aoki discloses a robot system (10) in which a robot controller (16) is configured to control a robot (14) to which a laser irradiation device (12) controlled by a laser light source controller (34) is mounted (Fig. 1; ¶21, 26).  In operation, the position of the laser irradiation device (12) is measured (as per S2 in Fig. 3) following movement (as per S1) of the robot (14) (Fig. 3; ¶32-35).  As such, Aoki teaches wherein the system calculates a current position.  If there is a specified deviation between measured position and command position (as per S3), the laser irradiation position is corrected to coincide with the command position (as per S4) (Fig. 3; ¶36-39).  As such, Aoki teaches determining whether a distance between a measured position and an instructed position is below a predetermined threshold defined in advance.  In this way, precise laser processing can be carried out (¶40).  Like Hasegawa, Aoki is concerned with robot positioning systems.
Therefore, from the se teachings of Hasegawa and Aoki, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Aoki to the system of Hasegawa since doing so would enhance the system by providing precise laser processing.
The system of Hasegawa as modified in view of Aoki would operate “wherein the position calculation unit calculates a current position” in that the position calculations of Hasegawa would be informed by the position measurement system of Aoki.
Further, the system of Hasegawa as modified in view of Aoki would operate “wherein machining is started when a distance between a position in a local coordinate system calculated in the position calculation unit and a position in a local coordinate system instructed by the block is below a predetermined threshold defined in advance” in that control of position as per Hasegawa would be informed by determining deviations as per Aoki.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Terawaki (US Patent No. 5,799,135), Oe (US Pub. No. 2012/0255938), and Matsumoto (US Pub. No. 2018/0333805) disclose robot control systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747. The examiner can normally be reached M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664